Citation Nr: 0526077	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  94-46 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. The veteran appealed that determination 
and, after remanding the issues back to the RO in October 
1996, August 1997 and July 1999, the Board denied service 
connection for PTSD, denied an increased rating for 
generalized anxiety disorder and also denied TDIU in a 
decision dated March 17, 2000 decision. The veteran appealed 
the Board's March 2000 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated June 6, 2001, the Court vacated the March 17, 
2000, decision and remanded it back to the Board for 
readjudication.  In September 2003, the issues on appeal were 
again before the Board.  They were remanded at that time for 
additional evidentiary development and to cure a procedural 
defect.  

In November 2004, the RO granted an increased rating to 70 
percent for the service-connected generalized anxiety 
disorder, effective from February 26, 1993.  The veteran has 
not expressed satisfaction with the 70 percent evaluation and 
the issue remains in appellate status.  Also in November 
2004, the RO granted a total disability evaluation based on 
individual unemployability.  That issue is no longer in 
appellate status.  

At the time of the April 2004 VA examination, the examiner 
noted that the veteran was incapable of handling his funds.  
The issue is not inextricably intertwined with the current 
appeal and is, therefore, referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran does not have a currently diagnosed 
disability of PTSD based on a verified stressful in-service 
event.

3.  The veteran's service-connected generalized anxiety 
disorder renders him unemployable.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2004).

2.  The schedular criteria for entitlement to a 100 percent 
rating for generalized anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9400 (2004); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in March 2004 VCAA 
letter informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with these 
claims, and the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board finds that no further action is required 
by VA to assist the veteran with the claims.

 Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the November 1993 RO rating decision 
on appeal, the old requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1996). The 
prior regulation provided that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (1996). The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1996).

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114 (2004).

The Board concludes that the probative medical evidence has 
not established service connection for PTSD under either the 
new or old regulation pertaining to service connection for 
PTSD.  In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the enemy."  
Service medical records reveal that the veteran did not 
participate in combat, and service personnel records do not 
indicate that the veteran was engaged in combat with the 
enemy.  Service records reflect that the veteran's principal 
duties were as a pharmacy mate or medic, otherwise known as 
hospital corpsman.  His unit served overseas beginning in 
January 1944.  In September 1944, the veteran was 
hospitalized.  It was specifically noted at the time of the 
September 1944 hospitalization that the veteran had "seen no 
action."  A Medical Board report dated in December 1944 
includes the notation that the veteran spent 7 1/2 months 
overseas, none of which was in combat duty.  Further, there 
is no service evidence that the veteran was awarded a Purple 
Heart, Combat Infantryman Badge, or similar combat citation, 
and there is otherwise no military citation or supportive 
evidence that the veteran engaged in combat with the enemy.  
See VAOPGCPREC 12-99.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  The 
veteran has stated that the following stressful events 
occurred: a 37mm shell exploded and killed a couple of men; 
an air attack and artillery fire while he was aboard ship; he 
witnessed casualties; his friend named C.P. committed 
suicide; he witnessed a mentally ill person attack another 
with a knife and he participated in hostile landings.  
However, none of these events has been verified; that is, 
there is no credible supporting evidence of record to support 
the occurrence of any of the claimed in- service stressors.

A May 1995 letter from the Naval Historical Center, 
Washington, DC, reflects that the Bureau of Naval Personnel's 
Casualty Assistance Branch did not have a listing for anyone 
named C.P. dying while on active duty.  A unit history 
received in September 1994 reflects that the 5th Marines 
assaulted the Island of Peleliu in September 1944, but does 
not include reference to any of the stressors reported by the 
veteran, including artillery fire or air attacks on ships 
from January to September 1944, or any involvement of the 
43rd Replenishment Battalion.

A review of the record reveals that, in August 1988, the 
veteran was examined by a consulting psychiatrist.  The 
veteran reported no history of in-service stressful events, 
and was found to have an Axis I diagnosis of generalized 
anxiety disorder associated with physical problems.

At a VA compensation examination in April 1993, the veteran 
reported complaints but no in-service stressful events.  The 
reported post-service stressors he presented were that he 
felt very sad and depressed over problems with his son.  The 
diagnosis was entered of PTSD, as well as diagnoses of 
adjustment disorder with depressed mood.

An April 1993 psychiatric note reflects the veteran's concern 
with multiple personal and family problems.

At a VA Social Survey in July 1993, the veteran reported that 
at Camp Pendleton, near San Diego, he saw a guy fooling 
around with a live shell, which later went off, and that when 
he returned there were a couple of men killed.  He reported 
that after leaving San Diego he was on a ship that was 
subjected to air attacks, though the ship was not hit.  He 
reported that he then arrived at what he thought was New 
Britain Island where he helped Marines hurt in combat, 
including watching men lose their sanity.  He reported that 
his best fried "blew his head off."  The veteran reported an 
incident which involved another soldier with a weapon, or a 
knife.  He also reported non-service-related stressful events 
including marital problems and problems with his son.

An August 1993 mental health department evaluation resulted 
in Axis I diagnoses of dysthymia and PTSD (by history), as 
well as an Axis II diagnosis of personality disorder traits, 
not otherwise specified.  The only reported stressors were of 
varied familiar and situational concerns, of being unjustly 
treated by others and having continued financial problems.

At a VA compensation examination in August 1993, the veteran 
reported that he had a PTSD pension, and had fought in the 
war with Japan.  He also reported that he had a history of 
chronic back problems.  The veteran reported that he had 
nightmares, more frequently when his son did not come home, 
and was preoccupied with his son's problems.  The Axis I 
diagnoses were PTSD, alcohol abuse in remission, and rule out 
early dementia.

VA treatment records reflect that in September 1993 the 
veteran was concerned about his son's behavior.  A diagnosis 
of chronic PTSD was entered in October 1993, based in part on 
the report of nightmares of war experiences.  No specific 
in-service stressors were identified.

A July 1994 PTSD six month treatment plan reflects diagnoses 
of questionable PTSD, an adjustment disorder with traits of 
histrionic personality, and to rule out dysthymic disorder.

At a personal hearing in July 1994, the veteran testified as 
follows: he was part of the First Marine Division, Fifth 
Regiment, Second Platoon, Weapons Company in about the Spring 
of 1944 on New Britain Island; he served as a medic and a 
member of an anti-tank gun crew; he was in combat situations 
and dealt with casualties; and he did not see his best 
friend, named C.P., kill himself.  

In a statement dated in March 1995, the veteran wrote that he 
had "stressors" every day while overseas during World War II.  
At a personal hearing in May 1995, the veteran testified that 
air raids were routine during World War II.

In a stressor history received in January 1998, the veteran 
wrote that he had overseas service from March to October 
1944, during which time he lost his best friend.  He also 
checked the block for stressors indicated to have occurred on 
"[c]onvoy, on mined roads, hitting mines."  A Social Survey 
in February 1998 noted the veteran's report of a 37 
millimeter shell exploding and killing a couple of men, his 
transport ship being "buzzed" by Japanese planes, that one of 
his best friends committed suicide, and that another veteran 
was being attacked by a mentally ill man with a knife.

This case was remanded to the RO for the purpose of having 
the veteran submit a detailed stressor statement, and 
affording the veteran a VA psychiatric examination to 
determine whether the veteran's symptoms met the criteria for 
a diagnosis of PTSD.  An April 1998 VA psychiatric 
examination was conducted, based on a thorough review of the 
evidence of record, including the claims file, the veteran's 
history, and examination.  The Axis I diagnoses were a 
generalized anxiety disorder and a history of alcoholism, but 
did not include a diagnosis of PTSD.

At the time of an April 2004 VA examination, the veteran 
informed the examiner that he had been involved in three 
invasions including one where his buddy was killed at 
Peliliu.  He reported taking part in the invasion of Guadal 
Canal.  He reported that a friend, [redacted], committed suicide 
by blowing his head off.  The veteran alleged that all the 
battles he was involved in were bloody battles and the 
invasion of Guadal Canal was the most dangerous of the 
invasions he took part in.  PTSD was included as a diagnosis.  

In this case, the evidence of record includes various 
diagnoses of PTSD, as well as other Axis I diagnoses and an 
Axis II personality disorder.  None of the PTSD diagnoses, 
however, is based on a history which included a verified in- 
service stressor.  For example, PTSD diagnoses in April 1993, 
August 1993 (diagnosis only by history), October 1993, and 
July 1994 (diagnosed questionable PTSD) did not even include 
a history of in-service stressful events.  Many of these 
examinations included more recent post-service stressful 
events pertaining to family relations or finances.

As indicated above, none of the reported stressful events has 
been verified by credible supporting evidence of record.  The 
diagnoses of PTSD were based on the report of unverified 
stressors.  As to diagnoses of PTSD based on unverified 
stressors, the Court has held that even the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  Without credible supporting evidence that the 
claimed in-service noncombat-related stressors actually 
occurred, the diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events are not 
supportable.

In this regard, the Board is not bound to accept the opinions 
of physicians or psychologists whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran."  Just because a physician or health 
care professional accepted appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).

It is of note also that there are examinations of record 
which, although they included a report of stressful events in 
service, did not result in a diagnosis of PTSD.  These 
include VA Social Surveys in July 1993 and February 1998, and 
an April 1998 VA psychiatric examination.  An August 1988 
psychiatric consultation neither recorded a history of in- 
service stressors nor resulted in a diagnosis of PTSD.  
Clinical records dated 2000 include provisional diagnoses of 
schizophrenia and depression.  The most recent VA examination 
included an impression of generalized anxiety disorder and 
PTSD.  The Board finds, however, that in light of the fact 
that none of the reported stressful in-service events has 
been verified, the Board need not reach the question of 
whether the weight of the medical evidence demonstrates that 
the veteran currently has the diagnosed disability of PTSD.

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(f).

In light of the above, there is not an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence is against the claim of service connection for PTSD 
and the veteran's appeal is denied.  38 C.F.R. § 3.304(f).

 Increased Rating: Generalized Anxiety Disorder

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In January 1993, the veteran filed a claim for an increased 
rating for his service-connected generalized anxiety disorder 
(previously rated as psychasthenia).  His claim was denied by 
the RO and the present appeal ensued.  During the course of 
the appeal, the rating was increased from 30 percent to 70 
percent, but the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).

Before November 7, 1996, the Schedule read as follows:

100 percent:  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70 percent:  Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the Schedule reads as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).

The Board notes here that the only criteria for a total 
disability rating for any disability rated in accordance with 
the VA General Rating Formula for Mental Disorders are total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318, 1324 (Fed. Cir. 2004).  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. VAOPGCPREC 
3-2000.  If the veteran could receive a higher evaluation 
under the new criteria, the effect of the change would be 
liberalizing.  The RO has evaluated the veteran's claim under 
both the old criteria and under the revised regulations.  The 
Board will consider the claim under the old rating criteria 
for the entire period of the appeal, and the new criteria 
from the effective date of the revisions. 

In considering the recent evidence of record, VA treatment 
records in 1993 and 1994 reflect that the veteran was easily 
irritable and litigious, had exaggerated startle response, 
poor coping abilities, depressed, with mood swing, and 
complained of insomnia, nightmares, and concerns over 
financial difficulties.  VA treatment records from 1993 to 
1996 reflect the veteran's concern about his son's situation.  
At a Social Survey in February 1998, the veteran reported he 
had a hostile approach to the world, and had been depressed 
and anxious since service.  A VA psychiatric examination in 
April 1998 indicated that the veteran had poor insight and 
judgment regarding his situation, and was anxious.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 52.  The examiner also commented that the veteran 
had difficulty dealing with people, had almost no friends, 
and continued to have conflicts with peers and co-workers.  

VA treatment records dated from 2000 to 2002 reveal that the 
veteran was living in a dirty house at times.  There was 
evidence that the veteran had problems with anger and was 
unresponsive to requests by VA personnel to enter his house 
to visit with him.  The records do not reference any 
significant psychiatric symptomalogy with the exception of 
anger and intermittent references to the presence of body 
odor.  In December 2001, the veteran reported that he had 
yelled at someone on an elevator.  There were references in 
several of the clinical records to the veteran's history of 
assaultive behavior but no actual documentation of any 
physical assaults are present anywhere in the claims file 
with the exception of the veteran's own self-reported 
history.  In August 2002, it was noted that the veteran was 
easily angered which blocked his ability to get help and then 
becomes depressed.  The records reveal that the veteran had 
difficulty caring for himself but it was not apparent if this 
was from his service-connected disability or due to numerous 
non-service-connected physical disabilities.  There was 
evidence that the veteran was abusing alcohol.  Several 
clinical records and communications from the veteran indicate 
that he has at least one friend, he has a relationship with 
his son and a daughter and also has a relationship with a 
sister with whom he had been living for a while.  In August 
2001, the veteran was excited about a new women in his life 
and spoke of a desire to marry.  

At the time of an April 2004 VA examination, the examiner 
provided an opinion that it was as likely as not that 
generalized anxiety disorder precluded the veteran from 
handling substantial gainful employment.  The pertinent 
symptomalogy noted at the time of the examination was that 
the veteran was malodorous, his speech was slightly anxious 
and his affect was slightly anxious.  Additionally, the 
veteran reported nightmares of his military experiences which 
he had had within two days of the examination.  However, it 
was also noted that the veteran was alert and oriented, there 
was no psychomotor retardation or agitation, he was not 
tearful at any point.  The examiner also noted that the 
veteran did not demonstrate any delusional features and he 
did not appear to be responding to any auditory or visual 
hallucinations.  Thought processes were coherent.  The 
veteran did not appear to be a danger to himself.  The 
examiner opined that the veteran was incapable of managing 
his funds given his physical circumstances and his anxiety 
disorder.  The veteran had been living with a sister in 
recent years.  The diagnoses were generalized anxiety 
disorder with some PTSD features relating to the veteran's 
WWII experiences by his own account.  An Axis III diagnoses 
of malaria while in the service with relapses with required 
hospitalization was also noted.  A GAF of 48 was assigned.  

While the report of the April 2004 VA examination is based, 
at least in part, on inaccurate information provided by the 
veteran as to his combat history and the opinion regarding 
unemployability due to the service-connected generalized 
anxiety disorder is not accompanied by any rationale as to 
why the veteran was determined to be unemployable due solely 
to the service-connected generalized anxiety disorder without 
regard to any PTSD symptomalogy which is not service-
connected, the Board finds there is no competent medical 
evidence of record which indicates that the veteran is not 
unemployable due to his service-connected generalized anxiety 
disorder.  

The Board further notes that GAF scores of 50 or below 
suggest an inability to work.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130. 

There is evidence of record which indicates that the veteran 
has problems with anger and there are references in the 
clinical records to the veteran's assaultive behavior.  While 
it is not apparent to the Board that this symptomalogy rises 
to the requisite level for a 100 percent rating under the 
applicable rating criteria, the Board finds the presence of 
this symptomalogy lends support to a finding that the 
service-connected generalized anxiety disorder warrants a 100 
percent disability evaluation.

It appears clear that the veteran's anxiety disorder renders 
him demonstrably unemployable so as to warrant a 100 percent 
rating under the old criteria.  Although it is not entirely 
clear that there is total social impairment so as to also 
meet the criteria for a 100 percent rating under the new 
criteria, the record does demonstrate significant problems 
with social relationships, and resolving all reasonable doubt 
in the veteran's favor, the Board also finds that there is 
total occupational and social impairment so as to warrant a 
100 percent rating under the current criteria as well.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  

For these reasons, the Board must find that a 100 percent 
rating for generalized anxiety disorder is warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  


ORDER

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied.  

A 100 percent evaluation for generalized anxiety disorder is 
warranted.  To this extent, the appeal is granted subject to 
the laws and regulations pertaining to monetary awards.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


